Exhibit 10.K

LOGO [g33755image001.jpg]

WORLD HEADQUARTERS

Human Resources & Public Affairs

P. O. Box 245008, Milwaukee, WI 53224-9508

Telephone: 414-359-4100

December 9, 2003

UPS OVERNIGHT

Mr. Paul Jones

12 Forest Gate Circle

Oak Brook, IL 60523

Dear Paul:

This letter amends my offer of employment letter to you dated November 25, 2003
(for the position of President and Chief Operating Officer of A. O. Smith
Corporation) as follows:

Paragraph 1 – Rewrite

“This letter will serve to confirm our offer of employment extended to you today
for the position of President and Chief Operating Officer for A. O. Smith
Corporation. As we discussed the reason for creating this position and asking
you to join A. O. Smith is to provide for an orderly succession plan for
replacing Bob OToole as CEO when he retires. Your starting annual base salary
will be $600,000. Other compensation and benefit items included in this offer of
employment are as follows:” (end of rewrite).

Paul, we are delighted with your decision to join A. O. Smith. I really believe
you’ll find the company, including its employees, culture and values a wonderful
environment in which to work. I personally look forward to working with you in
your new assignment.

See you on January 5, 2004 !!

 

Very truly yours,

A. O. SMITH CORPORATION

/s/ Edward J. O’Connor

Edward J. O’Connor

Vice President

Human Resources & Public Affairs

EJO/lb

Enclosures



--------------------------------------------------------------------------------

LOGO [g33755image001.jpg]

WORLD HEADQUARTERS

Human Resources & Public Affairs

P. 0, Box 245008, Milwaukee, WI 53224-9508

Telephone: 414-359-4100

November 25, 2003

UPS OVERNIGHT

Mr. Paul Jones

15943 Roseto Way

Naples, Florida 34110

Dear Paul:

This letter will serve to confirm our offer of employment extended to you today
for the position of President and Chief Operating Officer for A. O. Smith
Corporation. Your starting annual base salary will be $550,000. Other
compensation and benefit items included in this offer of employment are as
follows:

 

 

•

 

You will be a participant in the Company’s annual executive bonus plan. Payout
under this plan is contingent upon the Company’s achieving targeted goals. Bonus
payouts under the Executive Plan for this level position can reach 125% of base
salary and have averaged 101% since 1994.

 

 

•

 

You will be a participant in the Company’s Executive Stock Option Plan. You will
be eligible for a grant of approximately 44,000 shares of stock with a per share
option price equal to the fair market value of the stock on the date you begin
employment. This grant has a value of $1,500,000 based on current market price.
This stock option is a ten-year plan involving a one-year waiting period then a
trailing nine-year period to exercise.

 

 

•

 

You will be a participant in the Executive Restricted Stock Award Program. This
program is intended to assist the Executive to the required level of stock
ownership. Paul, with your start of employment, you will be awarded 25,000
shares of A. O. Smith stock under the Restricted Stock Award program. These
shares vest one-third each year over three years (i.e., at the end of the first
year, you will vest in 8,333 shares).

 

 

•

 

You will be provided with a Company car.

 

 

•

 

You will be eligible for the Company’s financial counseling program for
executives which includes assistance in tax planning and preparation.



--------------------------------------------------------------------------------

  •  

The Company will pay the fees and dues for membership in a club that is suitable
for business use. As the dues are considered compensation for income tax
purposes, we will pay you additional salary at year-end to reimburse you for
this imputed income.

 

  •  

Our Executive Life Insurance program provides a minimum of three times your base
annual salary while an active employee and one times final salary in insurance
during retirement. The Life Insurance program also provides a limited amount of
funding for the Executive Supplemental Pension Plan.

 

  •  

Travel Accident Insurance is three times your base annual salary. In addition,
you will be given an option to purchase Supplemental Life Insurance for yourself
and Dependent Life Insurance for your spouse.

 

  •  

The A. O. Smith Health Protection Plan is a Preferred Provider Option (PPO)
which pays between 80 to 85% of the normal cost of health care depending on the
plan option selected. Our 85% coverage plan (Plan A) requires a $165/month
before tax contribution for employee and dependent coverage. Coverage is
effective the first day of employment.

 

  •  

Income Protection, if disabled, is six months full Salary Continuation, followed
by Long-Term Disability which is 66 & 2/3% if base salary.

 

  •  

Dental Insurance is effective on your first day of employment and requires a
$19.50 per month before tax contribution for employee and dependent coverage.

 

  •  

Your vacation eligibility, starting in 2004, will be four (4) weeks.

 

  •  

We enjoy ten paid holidays at World Headquarters.

 

  •  

We offer a Profit Sharing retirement Plan to salaried employees. You may invest
from 1% to 16% (13% for highly compensated) in a choice of seven diverse
investment funds. The Company match is a guaranteed $.35 on the dollar on the
first 6% of your income and could reach an additional $1.05 on the dollar,
depending on A. O. Smith’s earnings for the year.

 

  •  

The A. O. Smith Pension Plan is paid for by the Company and offers retirement
benefits based on salary history and length of service. Vesting in the Pension
Plan is five years.

 

- 2 -



--------------------------------------------------------------------------------

  •  

You are eligible for an annual Executive physical.

 

  •  

You are eligible for tuition refund for prior approved courses.

Paul, we can discuss your relocation plans from the Chicago area to Milwaukee.
If there is a need for a temporary living period in advance of your spouse’s
relocation, the Company will work with you to tailor a program that helps cover
your added costs.

Following any temporary living period that may be required and commensurate with
your spouse’s move to Milwaukee, the following are the key elements of the
Company’s moving and relocation program:

 

  •  

You will be offered the services of a local relocation assistance service.

 

  •  

You will receive a relocation allowance of two months’ salary intended to cover
incidental expenses of the move.

 

  •  

Travel expense for you and your spouse is covered on your move to Milwaukee.

 

  •  

The costs associated with moving your household furnishings and personal
property, including insurance and in-transit storage for up to 180 days are
covered, if you reside in temporary quarters awaiting possession of a house or
an apartment.

 

  •  

You are eligible for A. O. Smith’s Home Purchase Program, provided you purchase
a new residence within six months of your move to Milwaukee. Our contractor will
make an offer on your home based on the average of two market value appraisals.
You have 60 days to accept the offer and if you do, the contractor will cover
all the attendant costs of selling your home. If you find a buyer who offers
more than the contractor, you may assign the buyer to the contractor to take
care of the attendant costs and closing procedure. If this buyer’s offer is
greater than the contractor’s, you will receive the higher amount.

 

  •  

If you elect to sell your own home, you may receive reimbursement for the real
estate commission charged by the Broker.

 

  •  

You are eligible for mortgage interest differential allowance (MIDA), if your
new interest rate is higher than your old rate.

 

- 3 -



--------------------------------------------------------------------------------

  •  

If you are reimbursed for home purchase, real estate commission, MIDA or moving
allowance, you must sign an agreement stating that you will reimburse the
Company for the costs of the benefit if you voluntarily terminate employment
with the Company within 365 days.

I am also enclosing an information brochure on Salaried Benefit Plans which
offers more detail on these programs.

Paul, a special severance provision is included in this employment offer in the
unlikely case that it would be necessary. The severance benefit would be
applicable in the event of your termination by the Company except if such
termination is “for cause” (i.e. dishonesty, insubordination, etc.). Under this
severance benefit the Company will extend both your salary and insurance
benefits for a period of eighteen (18) months following the date of termination.

Paul, a substance abuse test is a requirement of employment with A. O. Smith.
Please contact Ellen Luby, Manager, Corporate Human Resources, (414) 359-4131 to
assist you in arranging this procedure.

As we discussed, the Company will additionally include a $50,000 employment
bonus (payable following your start of employment) in recognition of your
terminating a current Board assignment.

After you have had a chance to review this letter, please give me a call and we
can cover further details. Paul, we are delighted to be in a position to offer
you this opportunity to join our Company and if there is anything we can do to
help in your decision making, please don’t hesitate to ask.

 

Very truly yours, A. O. SMITH CORPORATION /s/ Edward J. O’Connor Edward J.
O’Connor

Vice President

Human Resource & Public Affairs

EJO/lb

Enclosures

 

- 4 -